
	
		I
		111th CONGRESS
		1st Session
		H. R. 750
		IN THE HOUSE OF REPRESENTATIVES
		
			January 28, 2009
			Mr. Baca (for
			 himself, Mr. Miller of North Carolina,
			 Mr. Meeks of New York,
			 Mr. Michaud,
			 Ms. Corrine Brown of Florida,
			 Mr. Capuano,
			 Mrs. McCarthy of New York,
			 Mr. Hastings of Florida,
			 Mr. Cummings, and
			 Mr. Weiner) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform, and in addition to the
			 Committee on the Judiciary, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To allow postal patrons to contribute to funding for gang
		  prevention programs through the voluntary purchase of certain specially issued
		  postage stamps.
	
	
		1.Short titleThis Act may be cited as the
			 Stamp Out Gang Violence
			 Act.
		2.Special postage
			 stamp
			(a)In
			 generalIn order to afford a convenient way for members of the
			 public to contribute to funding for gang prevention programs, the United States
			 Postal Service shall provide for a special postage stamp in accordance with
			 subsection (b).
			(b)Terms and
			 conditionsThe issuance and sale of the stamp referred to in
			 subsection (a) shall be governed by section 416 of title 39, United States
			 Code, and regulations under such section, subject to the following:
				(1)Disposition of
			 proceedsAll amounts becoming available from the sale of such
			 stamp shall be transferred to the Gang Resistance Education and Training
			 (G.R.E.A.T.) Program, administered by the Office of Justice Programs of the
			 Department of Justice, through payments which shall be made at least twice a
			 year.
				(2)DurationSuch
			 stamp shall be made available to the public for a period of at least 2 years,
			 beginning no later than 12 months after the date of the enactment of this
			 Act.
				(3)LimitationSuch
			 stamp shall not be counted for purposes of applying any numerical limitation
			 under subsection (e)(1)(C) of such section.
				
